DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 15, 17, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Uenaka et al. (Uenaka, US 2011/0169071 A1 of record) in view of Tanzawa (US 2017/0294388 A1).
Regarding claim 1, Uenaka teaches an apparatus, comprising: one or more staircase structures (see FIGs. 6-20) comprising tiers of alternating insulative levels (32Aa-32Ad in FIG.6. and paragraph [0078]) and conductive levels (31Aa-31Ad in 
Uenaka fails to teach the dielectric material comprising different silicon oxide material compositions. 
	Tanzawa teaches a memory device ([0002]) comprises one or more staircase structures (see FIG.  3A), wherein the dielectric material comprising different silicon oxide material compositions ([0021-0022]). At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to use the dielectric material comprising different silicon oxide material compositions teaching of Tanzawa in the one of more staircase structures of Uenaka, because it would have a greater number of switching device as taught by Tanzawa in ([0002]). 
Regarding claim 2, Uenaka teaches an apparatus, comprising: one or more staircase structures (see FIGs. 6-20), wherein the stairs are defined by horizontal surfaces and vertical surfaces (see FIG. 11) of the tiers and the stairs define contact regions (contact plug 53 see FIG. 20).
Regarding claim 3, Uenaka teaches an apparatus, comprising: one or more staircase structures (see FIGs. 6-20), wherein contact structures of the contact regions 
Regarding claims 4-5, Uenaka teaches staircases structure comprises more than five staircase (see FIG. 20) further teaches staircases can be N number see paragraph [0123], but fails to teach staircase structure greater than or equal to fifty tires or one hundred tiers. It would have been obvious to one of ordinary skill in the art to use the stacking more tires teaching Uenaka of  to create a greater than of one hundred tiers as claimed, because such structure is considered to be a duplication of parts that has no patentable significance unless a new unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04.
Regarding claim 6, Uenaka teaches an apparatus, comprising: one or more staircase structures (see FIGs. 6-20) comprising tiers of alternating insulative levels (32Aa-32Ad in FIG.6. and paragraph [0078]) and conductive levels (31Aa-31Ad in FIG.6.  and paragraph [0078]), edges of the tiers defining stairs and one or more of the stairs comprising: one or more of a different tread width or a different height than another stair of the staircase structure (see st1 vs St5/41d and paragraph [0120]) and   FIG. 11) and a dielectric material (dielectric materials 94ab and 56 as shown in FIG. 19) between the opposing tiers and in the valley (see FIG. 19), portions of the dielectric material comprising different material compositions (dielectric material 94ab made of silicon nitride see paragraph [0084] vs dielectric material 56 made of silicon dioxide see paragraph [0092]).  
Regarding claim 7, Uenaka teaches an apparatus, comprising: one or more staircase structures (see FIGs. 6-20), wherein the portions of the dielectric material 
Regarding claim 8-9, Uenaka teaches an apparatus, comprising: one or more staircase structures (see FIGs. 6-20), wherein each portion of the dielectric material comprises a different dielectric material and wherein the portions of the dielectric material comprise two or more dielectric materials (dielectric material 94ab made of silicon nitride see paragraph [0084] vs dielectric material 56 made of silicon dioxide see paragraph [0092]).  
Regarding claim 10, Uenaka teaches an apparatus, comprising: one or more staircase structures (see FIGs. 6-20), wherein the portions of the dielectric material comprise silicon oxide materials of different qualities (portion of dielectric material 56 made of Silicon dioxide see paragraph [0092] wherein part of the portions include hole i.e. “different qualities” than not hole area).
Regarding claim 11, Uenaka teaches an apparatus, comprising: one or more staircase structures (see FIGs. 6-20), wherein the portions of the dielectric material comprise silicon oxide material having different crystalline structures (portion of dielectric material 56 made of Silicon dioxide see paragraph [0092] wherein part of the portions include hole i.e. “different crystalline” than not hole area).
 Regarding claim 12, Uenaka teaches an apparatus, comprising: one or more staircase structures (see FIGs. 6-20) comprising tiers of alternating insulative levels (32Aa-32Ad in FIG.6. and paragraph [0078]) and conductive levels (31Aa-31Ad in FIG.6.  and paragraph [0078]), edges of the tiers defining stairs (see FIG. 11); and a material in a valley between the stairs, the material comprising portions of different 
Uenaka fails to teach the dielectric material comprising different silicon oxide material different material qualities. 
Tanzawa teaches a memory device ([0002]) comprises one or more staircase structures (see FIG.  3A), wherein the dielectric material comprising different silicon oxide material qualities ([0021-0022]). At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to use the dielectric material comprising different silicon oxide material compositions teaching of Tanzawa in the one of more staircase structures of Uenaka, because it would have a greater number of switching device as taught by Tanzawa in ([0002]).
Regarding claim 15, Uenaka teaches an apparatus, comprising: one or more staircase structures (see FIGs. 6-20), wherein the portion of the dielectric material comprises a silicon oxide material, a silicon nitride material (dielectric material 94ab made of silicon nitride see paragraph [0084] vs dielectric material 56 made of silicon dioxide see paragraph [0092]).  
 Regarding claims 22 and 23, Uenaka teaches an apparatus, comprising: one or more staircase structures (see FIGs. 6-20) comprising tiers of alternating insulative levels (32Aa-32Ad in FIG.6. and paragraph [0078]) and conductive levels (31Aa-31Ad in FIG.6.  and paragraph [0078]), edges of the tiers defining stairs; and a material extending between opposing stairs of the staircase structures (see FIG. 11), portions of the material comprising a different dopant concentration and wherein the material comprises a dielectric material and the portions of the dielectric material comprise 
Regarding claims 24 and 25, Uenaka teaches an apparatus, comprising: one or more staircase structures (see FIGs. 6-20), wherein the material comprises a silicon oxide material and the portions of the silicon oxide material comprise different concentrations of a dopant and wherein the material comprises a silicon oxide material and the portions of the silicon oxide material comprise different dopants (valley portion comprises dopant concentration of different dielectric materials i.e. oxide vs nitride).
Response to Arguments
Applicant’s arguments with respect to claims 1-12, 15, 17, 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion26
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIAS ULLAH/Primary Examiner, Art Unit 2893